Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 2/14/2022. Claim 8 is are canceled.  Claims 1, 3, 4, 9, 13, 14 and 19 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Andrew Bateman 3/16/2022. 

The CLAIMS have been amended as follows: 

1. (Currently Amended) A propulsion system operating in a spacecraft, the propulsion system comprising: 
a power system configured to collect solar energy, wherein the power system includes a solar concentrator attached to a pivot; 
a first thruster operating according to a first propulsion technique; 
a second thruster operating according to a second propulsion technique; and 
selectively pivot 
(i) to a first position toward a first receiver to guide solar energy toward the first thruster, [[or]] and 
(ii) to pivot to a second position toward a second receiver to guide solar energy toward the second thruster. 
9. (Currently Amended) The propulsion system of claim 1, wherein: 
the first thruster includes the first receiver; and 
the second thruster includes the second receiver


13. (Currently Amended) The propulsion system of claim 1, further comprising: 
a tank storing propellant fluidically coupled to the first thruster and the second thruster. 
14. (Currently Amended) A propulsion system operating in a spacecraft, the propulsion system comprising: 
a tank storing propellant; 
a solar concentrator attached to a pivot; 
a first thruster including a microwave source, the first thruster fluidically coupled to the tank, the first thruster operating according to an electro-thermal (MET) propulsion technique; 
fluidically coupled to the tank, the second thruster operating according to a second propulsion technique; and 
a controller configured to control supply of the propellant from the tank to the first thruster to cool the microwave source, and to the second thruster, wherein the controller causes the solar concentrator to pivot 
 (i) to a first position toward a first receiver to guide solar energy toward the first thruster, [[or]] and 
(ii) to pivot to a second position toward a second receiver to guide solar energy toward the second thruster. 
19. (Original) The propulsion system of claim 14, further comprising: 
a first valve disposed in a first fluid line connecting the tank to the first thruster; and 
a second valve disposed in a second fluid line connecting the tank to the second thruster;
wherein the controller operates the first valve and the second valve thruster and the second thruster. 

Allowable Subject Matter
Claims 1-7 and 9-21 are allowable.
The following is an examiner’s statement of reasons for allowance.
The prior art of record neither teaches nor renders wherein a controller causes a solar concentrator to selectively pivot (i) to a first position toward a first receiver to guide solar energy toward a first thruster, and (ii) to pivot to a second position toward a second receiver to guide solar energy toward a second thruster in combination with the other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741